Title: From Benjamin Franklin to Jan Ingenhousz, 26 April 1777
From: Franklin, Benjamin
To: Ingenhousz, Jan


My dear Friend,
Passy, near Paris, April 26. 1777
I find by your Favour of the 2d Inst. that my Letter to you had been stopt in the Post Office. I am sorry I omitted Payment of the Postage; it was thro’ Ignorance. As you mention having order’d your Banker to forward it, I hope you have it before this time. I shall take care of this.
It is probable that I shall remain here still some Months, so that if you resolve to call at Paris in your Way to England, I shall once more enjoy the very great Pleasure of seeing you in this World.
As to the Peace you so much desire between America and England, there is at present no Appearance of its soon taking Place. The several States having separately, during Years past, and the Congress for the whole, sent Petitions, Remonstrances, and humble Addresses without Number: to the King and Parliament, which were all treated with Contempt, and answered only by additional Injuries, no farther Proposition is to be expected from them, especially since they have settled their new Government, after being compelled to relinquish and renounce their Connection with Great Britain. And I imagine Britain is yet too proud to make any reasonable Propositions on her Part, and has not yet suffer’d enough by the War; which I therefore [think?] is likely to continue a long time, as we on our part are every Year in a better Condition to support it.
Here is nothing new in the philosophical Way, or I should have a Pleasure in communicating it to you. The Emperor is arriv’d, and very industrious in seeing every thing worth a Sovereign’s Notice: The French appear to be much pleased with him.
I hear sometimes of our Friend Sir John, by means of M. Le Roy: but my Regard for him prevents my writing to him directly, as his having any Correspondence with me would if known be certainly made use of against him by his Enemies, and hurt him with the King; &c. I am ever, my dear Friend, Yours most affectionately
B Franklin
